225 Ga. 56 (1969)
165 S.E.2d 861
LOWE
v.
THE STATE.
24999.
Supreme Court of Georgia.
Argued January 13, 1969.
Decided January 23, 1969.
*57 Edwards, Bentley, Awtrey & Parker, Scott S. Edwards, Jr., for appellant.
Ben F. Smith, Solicitor General, Arthur K. Bolton, Attorney General, Marion O. Gordon, Assistant Attorney General, William R. Childers, Jr., Deputy Assistant Attorney General, for appellee.
DUCKWORTH, Chief Justice.
The appellant was indicted, tried and convicted of robbery and sentenced to serve three years to run consecutively with any time he is now serving and the remainder of a ten-year sentence to be served on probation. On the trial the accused repudiated his confession and testified he had confessed in order to get out of prison for the trial, to see his family, and to make some telephone calls, thinking he would only get a sentence to run concurrently with the one he was already serving. The co-conspirator likewise testified to these facts, and that the crime was not committed by the accused but by himself with another man. The appeal is from the judgment and sentence after the overruling of a motion for new trial, as amended. Held:
A confession of guilt, freely and voluntarily made by the accused, is direct evidence of the highest character and sufficient to authorize a conviction when corroborated by proof of the corpus delicti. Davis v. State, 211 Ga. 76 (3) (84 SE2d 46); Gilder v. State, 219 Ga. 495 (2) (133 SE2d 861); Thompkins v. State, 222 Ga. 420 (1) (151 SE2d 153). Thus, while both the accused and the co-conspirator repudiated their joint confession that the accused was involved in the crime charged, nevertheless, this evidence together with proof of the corpus delicti, the confession and the other testimony, was sufficient for consideration by the jury, which found him guilty. The evidence is sufficient to support the verdict, and the conviction was not on circumstantial evidence alone.
Judgment affirmed. All the Justices concur.